DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7-11-22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The structure allowing for the releasable connection, of claim 15 (paragraph [0057] discloses “a connecting member (not shown)).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In Figure 2B within the enlarged circle, the right occurrence of item 28 appears to properly point to the retaining portion while the left occurrence of 28 appears to be referencing something different.  The left occurrence needs to be replaced with another number or deleted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprising” and “configured to” and is in the form of a claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 15 and the specification, it is unclear what structure allows for the releasable connection.  The specification fails to provide any insight on the structure the instant invention incorporates to allow for such a function to take place.  This structure is not shown in the Figures. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is unclear what structure allows for the assembly to be considered a blade assembly when no blades are comprised?  Blades are necessary to make any assembly a blade assembly.
With regards to claim 1, it is unclear how a recess can define walls.  A recess is a space that is defined by structure.  The claim needs to disclose the housing has first and second walls that define the space.
With regards to claim 1, the phrase “longitudinal axis” is indefinite.  What structure defines this axis?  As written, the axis can be any longitudinal axis.  Any limitation dependent from this axis is also indefinite.
With regards to claim 1, the phrase “releasably lock the body in a use position” is indefinite.  It is unclear what the body is locked in relation to?  What is and is not considered a “use” position is dependent upon the indefinite person using the assembly.  In Applicant’s Figure 1, all positions of the body can be considered a use position and, with the shape shown, three lubricating elements are exposed and could be used in an unintended way.  The body is in a use position in any orientation but a facet may be in a use position when it is facing the same way as the at least one blade.  Further definition is needed so it is clear what defines a use position in relation to a non-use position.
With regards to claim 2, the support elements are unclear.  In claim 1, the body is disclosed as being attached to the walls but claim 2 makes no mention that the support elements play a role in this attachment with is not supported.  Claim 2 needs to further limit the claim 1 attachment limitation with the support elements (i.e. wherein the support elements define the attachments between the body and the walls).   
Claims 2 and 8 recite the limitation "the longitudinal axis of the body".  There is insufficient antecedent basis for this limitation in the claim.  This axis has not been previously disclosed as being the longitudinal axis of the body.
With regards to claim 2, the phrase “opposing ends of the facets” are unclear.  In the Figures, shafts 64 and 68 are on ends surfaces of the body.  Even though these end surfaces are able to be considered facets, the specification never actually discloses these ends surfaces as facets.  Therefore, it is unclear if the use of “facets” is proper or not.  Further explanation is needed.      
With regards to claim 7, it is unclear what structure incorporates the spring.  As written, the spring is introduced in the form of a function of the lock mechanism but never as part of the lock mechanism which is the only way it is supported.  The lock mechanism is parts 80 and 90 because a mechanism cannot be the single piece 80.  The spring does not urge the mechanism because an item cannot urge itself.  The spring urges portion 80 of the mechanism.  Changing the name from mechanism to member, for example, would allow for a single piece 80 to be a locking member.
Claim 7 recites the limitation "the end of the second support element".  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 should depend from claim 3.
With regards to claim 9, it is unclear how the spring achieves both states especially when it is not part of the locking mechanism.  Also, how is the spring in the compressed state and the contact between the locking mechanism and the engagement surface happen at the same time as required by claim 8?  The spring states do not allow for rotation to be restriction and permitted.  The spring extended state allows for the contact between the mechanism and the engagement surface to take place which restricts the rotation and the spring compressed state allows for the locking mechanism to be spaced apart from the engagement surface permitting the rotation.
With regards to claim 15, what structure allows for the releasable connection to take place?     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldroyd et al. (5,669,139).
With regards to claims 1 and 14, Oldroyd et al. disclose the same invention including a blade assembly (Fig. 1) having a housing having a recess (23) defining a first wall on a first side of the housing (one 13 in Fig. 1) and a second wall on a second side of the housing (the other 13 in Fig. 1), an elongate body (11, 61) that is attached to the first and second walls (12, 13) and is rotatable about a longitudinal axis (Figs. 2 and 3), the elongate body has two facets (using Figure 1, top side with 52 and each end side with 12), at least one of the facets has a lubricating element disposed thereon (top side has 52), a locking mechanism configured to releasably lock the body in a use position (14), and a handle connected to the blade assembly (10).
With regards to claims 2 and 4, Oldroyd et al. disclose the body includes a first shaft and a second shaft formed along the longitudinal axis and on opposing ends of the facets (12) and the first shaft extends through the first side of the housing (12, 13).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hegemann et al. (5,199,173) in view of Oldroyd et al. (5,669,139).
With regards to claims 1 and 14, Hegemann et al. disclose the invention including a blade assembly (Figs. 1a-2b) having a housing having a recess (Fig. 2a, portion receiving 2) defining a first wall on a first side of the housing (6) and a second wall on a second side of the housing (4), an elongate body (2) that is attached to the first and second walls (Fig. 4) and is rotatable about a longitudinal axis (Figs. 2a and 2b), the elongate body has two facets (concave side and convex side), a locking mechanism configured to releasably lock the body in a use position (detents on line 11 of the abstract), and a handle connected to the blade assembly (8).
With regards to claims 2-4, Hegemann et al. disclose the body includes a first shaft and a second shaft formed along the longitudinal axis and on opposing ends of the facets (20), an end of the second shaft (Fig. 4) has a protuberance formed offset from the longitudinal axis (portions of 10 are offset from the axis), and the first shaft extends through the first side of the housing (Fig. 4, 20, 6).
However, with regards to claims 1 and 13, Hegemann et al. fail to disclose two facets have lubricating elements.
Oldroyd et al. teach it is known in the art of razors to incorporate a lubricating element with the blades (52).  It would have been well within one’s technical skill to have incorporated a lubricating element on both the concave facet and the convex facet so that there would be a lubrication element to be use with each cutting edge of Oldroyd et al.  Lubricating elements are well known in the art of shaving razors.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hegemann et al. with the lubricating elements, as taught by Oldroyd et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claims 10-12, Hegemann et al. in view of Oldroyd et al. fail to disclose the second side of the housing includes retaining portion formed on an interior surface of the second wall, the locking mechanism is disposed within the retaining portion, the locking mechanism is configured to slide relative to the retaining portion, and the locking mechanism is configured to move in a direction parallel to the longitudinal axis.
Hegemann et al. does not appear to give any further details on the rotation restricting detents disclosed on line 11 of the abstract.  One skilled in the art would recognize for the rotation of 2 to be restricted with regards to the walls 4 and 6, the detents would have to be on interior surfaces of the walls 4 and 6 and exterior surfaces of the body 2.  It is well within one’s technical skill to have utilized any known detent mechanism to restrict rotation.  In Figure 7 of Hegemann et al., items 30, 24, and 26 represent another known spring-loaded movement restricting detent.  It would have been obvious to have utilized the Figure 7 detent so that the Figure 7 detent is held in a retaining portion formed on an interior surface of the second wall so the detent is properly held in place.  This spring-loaded detent would slide relative to the retaining portion and be configured to move in a direction parallel to the longitudinal axis to allow for the rotation to be permitted and restricted.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hegemann et al. in view of Oldroyd et al. with an alternate detent because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.      
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hegemann et al. (5,199,173) in view of Oldroyd et al. (5,669,139) as applied to claims 1 and 14 above, and further in view of Burout, III et al. (5,107.590).
Hegemann et al. in view of Oldroyd et al. disclose the invention but fail to disclose the handle is releasably connected to the blade assembly.
Burout, III et al. teach it is knonw in the art of razors to incorporate the handle (10) being releasably connected (Fig. 1) to the blade assembly (11 and the not shown cartridge).  Such a modification is known in the art and allows for one piece to be replace rather than the whole apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hegemann et al. in view of Oldroyd et al. with the releasable connection, as taught by Burout, III et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims
It is to be noted that claims 7-9 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 July 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724